 IIn theMatter of SELIGMANUFACTURING CODIPANY,INC.andUPHOLSTERERS' INTERNATIONAL UNION OF NORTH AMERICA(A. F.of L.)Case No. R-5140.-Decided May 3, 1943Mr. Samuel H. Wexler,of Leominster, Mass., for the Company.Mr. Joseph, M. Jacobs,of Chicago, Ill., andMr. Ben Spouse,ofFitchburg, Mass., for the A. F. L.Mr. Frederick Cohen,of Boston, Mass., andMr. To'm Binnall,ofGardner, Mass., for the C. I. O.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amended petition duly filed by the Upholsterers' Inter-national Union of North America (A. F. of L.), herein called theA. F. L., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Selig Manufacturing Com-pany, Inc., Leominster, Massachusetts, herein called the Company,the National Labor'Relations Board provided for an appropriate hear-ing upon due notice before John W. Coddaire, Jr., Trial Examiner.Said hearing was held at Leominster, Massachusetts; on April 9, 1943.The Company, the A. F. L., and Local 154, United Furniture WorkersOf America, C. I. 0., herein called the C. I. 0., appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trail Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. The C. I. O. andthe A. F. L. have each filed a brief, which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS 'OF FACT'I.THE BUSINESS OF THE COMPANY,,Selig Manufacturing Company, Inc., a Massachusetts corporation,has its office and plant- at Leominster, Massachusetts; -where it is49 N. L.R. B., No.52.,397 398DECIiSIONS OF NATLO'I`TAL LABOR RELATIONS,BOARDengaged to the extent of 30 percent of its production in the manufac-ture of boudoir chairs, its -normal product, and to the extent of 70^percent of its production 'in defense products of types which it isequipped to manufacture. Its annual purchases of raw materials,,consisting of canvas and other fabrics, some metal, glue and wrap-ping, exceed $250,000 in value, of which approximately 662/3 per-cent is obtained from points outside the Commonwealth of Massa-chusetts.Of the Company's finished products, amounting in annualvalue to more than $750,000, approximately 90 percent is shipped toplaces outside the Commonwealth of Massachusetts.The Companyemploys approximately 200 employees, and expects in a few monthsto employ approximately 300.The Company concedes that it is,engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUpholsterer's International Union of North America, affiliated withthe American Federation of Labor, is a labor, organization admittingto membership employees'of the Company.Local 154, United Furniture Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONAt a meeting of the shop committee of Local 154, held apparentlysometime in December 1942, the members submitted oral resignationsto representatives of the C. I. O. who were present.Thereafter,apparently in January 1943, the persons who had been members ofthis committee met with the organizer for the A. F. L. and soughtto affiliate with that organization.By letter dated January 15, 1943,the organizer informed the Company that the A. F. L. claimed torepresent a majority of the Company's employees and requested recog-nition of the A. F. L. as sole collective bargaining agent.To this theCompany replied, by letter dated January 22, 1943, "May we suggestthat you take up with the National Labor Relations Board the matterto which you refer in your letter."At the hearing, letters datedFebruary 22, 1943, were also introduced in evidence, in which - theA. F. L. made further demands for a_ conference with the Company,but it is not indicated that any reply to them was ever received.The C. I. 0., as bargaining representative of the employees, onSeptember 9, 1941, entered into a contract with the Company whichis effective to June 30, 1943, and contains provisions for automatic'renewal from year to year4h'ereafter unless written, notice oftermina-tion is givenby either party to the other30 days before the expiration SELIGMANUFACTURING COMPANY, INC.399date.This contract also provides for a closed shop.The C. I. 0.contends that this contract is 'a bar to an election at this time todetermine bargaining representatives.We ha'e held that the existence of a contract similar to the one nowin force between the Company and the C. I. 0. is a bar to a determina-tion of representatives during its initial period or during an extension,if the contract is not of too long duration, where a considerable periodof time remains before its expiration date.'Since, however, the con-tract in this case will expire within 2 months, it does not preclude theBoard from making an investigation and determining a bargainingrepresentative for the purpose of negotiating a new contract to suc-ceed the contract now in force.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the A. F. L. represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V.THE APPROPRIATE UNITWe find, in accordance with the agreement; and stipulation of theparties, that all production employees, excluding executives, foremen,salesmen and their respective assistants, clerical employees, firemen,watchmen and maintenance men, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the, Act .4,V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-3 SeeMatter of Coney Island,IncorporatedandBuilding Service Employees Inter-national Union, Local No 158-A,36 N L R B. 53;Matter of American []air & Felt Com-panyandJute, Hair & Felt Workers Local #163 (United Furniture Workers of America,C 10),15N L.R.B 5722 SeeMatter of Dain Manufacturing CompanyandInt'lUnion,United Automobile,Aircraft & Agricultural Implement Workers of America, C 10., 41 N L R. B. 1056.Matter of United States Rubber Company, Indianapolis Branch, Indianapolis, IndianaandLocalNo110 of the UnitedRubberWorkers of 'Ammeisea (C. 10.), 41 N L R B1005;Matter of Chrysler Motor Parts CorporationandInternational Union,UnitedAuto-mobile,Aircraft and Agricultural Implement Workers of America,affiliated with the Con-gressof Industrial Organizations,38NL R.B. 1379;Matter of Houde EngineeiingCorporationandInternational Union,U. A. TV.-C I. 0 , Local 850,36 N. L It.B. 587.aThe Regional Director reported that the A. F. L had submitted 160 authorizationcards, of which 147 appeared to bear the genuine original signatures of persons whosenames are on the, Company'spay roll for the week ending January 28, 1043, containinga total of 252 navies in the unit claimed appropriate.Of the cards submitted,111 «eiedated in January 1943 and 58 uvd:itedThe C.10. relies upon the contract referred to above as establishing its interest.4The unit agreed to is substantially the same unit covered by the C. I. 0. contract. 400DECISIONSOF NATIONAL LABORRELATIONS BOARDployees in the appropriate "unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection. : .,DIRECTION OF ELECTIONBy virtue of and pursuant,to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and' pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDMECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Selig Manufac-turing Company, Inc:, Leominster, Massachusetts, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of t11is Direction, under the direction andsupervision of the-Regional. D_rector for the First'Region, acting inthismatter as agent .for the National Labor Relations Board, andsubject to Article, III, Section 10, of, said Rules and Regulations,among the employees in the unit found appropriate, in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said' pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit ,or been discharged for cause,to determine whether they desire to be represented by Upholsterers'International Union of North America, affiliated with the AmericanFederation of Labor, or by Local 154, United Furniture Workers ofAmerica, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining, or by neither.